EXHIBIT 12 AMERICAN ELECTRIC POWER COMPANY, INC. AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in millions except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income Before Income Tax Expense,Minority Interest Expense andEquity Earnings $ 814 $ 872 $ 1,684 $ 1,453 $ 1,477 $ 1,427 $ 763 Fixed Charges (as below) 1,048 1,050 989 916 1,002 1,064 536 Preference Security DividendRequirements of Consolidated Subsidiaries (18 ) (15 ) (9 ) (10 ) (4 ) (4 ) (2 ) Total Earnings $ 1,844 $ 1,907 $ 2,664 $ 2,359 $ 2,475 $ 2,487 $ 1,297 FIXED CHARGES Interest Expense $ 775 $ 814 $ 781 $ 697 $ 732 $ 787 $ 399 Credit forAllowance for Borrowed Funds Used During Construction 32 24 22 36 82 89 43 Estimated Interest Element in Lease Rentals 223 197 177 173 184 184 92 Preference Security DividendRequirements of Consolidated Subsidiaries 18 15 9 10 4 4 2 Total Fixed Charges $ 1,048 $ 1,050 $ 989 $ 916 $ 1,002 $ 1,064 $ 536 Ratio of Earnings to Fixed Charges 1.75 1.81 2.69 2.57 2.47 2.33 2.41
